DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s pre-brief conference request filing on 04/15/2021.
Applicant’s cancelation of claims 3-7, 9-22, and 25-27 is acknowledged and require no further examining.  Claims 1-2, 8, 23-24, and 28-31 are pending and examined below.

Response to Arguments
In response to the arguments of the rejection under 35 U.S.C. 112(a), in view of the arguments, Examiner withdraws the 112(a) rejections.
In response to the arguments of the rejection under 35 U.S.C. 103 with reference Kawasaki (4468165) modified by references Gruodis et al. (3937456), Wronski et al. (7637711), Fadaie (5553442), and Gilmore et al. (7409812), in view of the arguments, Examiner withdraws the 103 rejections.

Allowable Subject Matter
Claims 1-2, 8, 23-24, and 28-31 are allowed.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: upon examination, the art considered as whole, alone, or in combination, neither anticipated nor renders obvious the claimed invention.
The prior art reference Kawasaki (4468165) discloses a system comprising a universal surface and a universal surface conveyor, wherein the universal surface comprises support surfaces and a finger wall.
The prior art reference Gruodis et al. (3937456) disclose an universal surface comprises: support surfaces and a lowest corner, wherein the lowest corner is defined by the support surfaces.
The prior art reference Wronski et al. (7637711) disclose an apparatus configured to transfer a pattern of objects to an ultimate package, wherein the apparatus comprises an end effector including crowder plates and a vacuum tube.
The prior art reference Fadaie (5553442) discloses an apparatus comprising a transfer robot and an end effector, wherein the end effector comprises four crowder plates.
The prior art reference Gilmore et al. (7409812) disclose an end effector configured to apply a vacuum to the top of a pattern objects, and then actuate the crowder plates toward the pattern objects.
However, Kawasaki modified by Gruodis et al., Wronski et al., Fadaie, and Gilmore et al. is not found to disclose system comprising: a universal surface; a universal surface conveyor; a transfer robot; and an end effector, wherein the end effector comprises four crowder plates and a vacuum tube, wherein the end effector . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        May 25, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731